 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertified Ad Services, Inc. and San Francisco WebPressmen and Platemakers' Union, local No. 4, In-ternational Printing and Graphic CommunicationsUnion. Case 32-CA-409October 31, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn July 20, 1978, Administrative Law Judge RogerB. Holmes issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Certified Ad Services,Inc., Fresno, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES. Administrative Law Judge: The origi-nal unfair labor practice charge in this proceeding was filedon September 23, 1977, by San Francisco Web Pressmenand Platemakers' Union. Local No. 4, International Print-ing and Graphic Communications Union, herein called theUnion. The first amended unfair labor practice charge inthis case was filed on November 25, 1977, by the Union.The Regional Director of Region 32 of the National La-bor Relations Board, herein called the Board, who was act-ing on behalf of the General Counsel of the Board, issuedon December 21, 1977, a complaint and notice of hearingagainst Certified Ad Services, Inc., herein called Respon-dent.The General Counsel's complaint alleges that Respon-dent has engaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the National Labor Relations Act,as amended, herein called the Act. Specifically, the Gener-al Counsel alleges that Respondent violated Section 8(aX)(I)of the Act by Respondent's termination of Louie Vasquezon or about August 26, 1977, and by Respondent's failureand refusal to reinstate Vasquez since that date. Respon-dent filed an answer to the complaint and denied the com-mission of the alleged unfair labor practices.The hearing was held before me on March 2, 1978, atFresno, California. Both counsel for the General Counseland the attorney for Respondent filed persuasive briefs bythe due date of April 6, 1978. Thereafter, by letter datedApril 10, 1978, the attorney for Respondent objected to theportion of counsel for the General Counsel's brief whichwent beyond the issue of whether Vasquez was dischargedfor protesting conditions which Vasquez believed to bedangerous to his fellow employees. In Respondent's view,such argument beyond that issue was improper in view ofstatements made at the hearing by the counsel for the Gen-eral Counsel.Upon the entire record in this proceeding and basedupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent has been at all times material herein a Cali-fornia corporation with an office and principal place ofbusiness located in Fresno, California, where it has beenengaged in nonretail commercial printing.During the 12-month period preceding the issuance ofthe complaint, Respondent, in the course and corduct ofits business operations, sold and shipped goods or servicesvalued in excess of $50,000 directly to customers locatedoutside the State of California.Upon the foregoing facts admitted in the pleadings, andupon the entire record in this proceeding, I find that Re-spondent has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Union has beenat all times material herein a labor organization within themeaning of Section 2(5) of the Act. Accordingly, I find thatfact to be so.156 CERTIFIED AD SERVICES, INC.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Credibility ResolutionsMany of the significant facts, which were related by thethree witnesses who testified at the trial in this proceeding,are not in serious dispute. In addition, some of the findingsof fact to be made herein are based upon documentaryevidence which was introduced by the parties. However,there were some differences in the testimony given by thethree witnesses, and those conflicts among the witnessesrequire that an evaluation be made of their credibility.With regard to the witnesses, I shall primarily rely uponthe credited testimony given by James Nelson. Nelson gavethe impression of being a witness who was relating thefacts at the trial to the best of his ability to do so. Nelsonappeared to be testifying without regard as to whether hisanswers to questions, both on direct examination andcross-examination, would help or detract from the legalpositions taken by the General Counsel, the Union, or Re-spondent. Of course, I have weighed the fact that Nelson isa member of the Union and the chapel chairman, but Nel-son did not reveal on the witness stand any discernible biasor hostility against Respondent. Furthermore, I have notoverlooked the fact that Nelson was still employed as anoperator by Respondent at the time that he gave his testi-mony in this proceeding. See the Board's Decision in Geor-gia Rug Mill, 131 NLRB 1304 (1961); Gold Standard Enter-prises, Inc., 234 NLRB 618 (1978).To the extent that their testimony is not in conflict withthe credited testimony given by Nelson, I have also reliedupon certain testimony given by Louie Vasquez, who is thealleged discriminatee in this proceeding, and MichaelWalzberg, who is Respondent's plant manager. Wherethere are differences between the testimony of Vasquezand the testimony of Walzberg, I have found that Vasquezhad the better recall of these events, and where it has beennecessary to do so, I have relied upon his version. How-ever, the testimony by Walzberg has been weighed andconsidered.The basis for the findings of fact in each section will bespecified herein.B. The Employment of VasquezLouie Vasquez began working for Respondent aboutJune 1969. He first worked in the mailroom for about ayear, and then he advanced to the pressroom where heworked for 6 to 8 months as a flyman. Then he was anapprentice for about 2-1/2 years before becoming an oper-ator. On the day of his termination by Respondent, August26, 1977, Vasquez had the most seniority among any of theemployees in the plant. Vasquez was a member of theUnion.Walzberg described the quality of Vasquez' work asbeing "good." Walzberg pointed out that Vasquez hadbeen discharged by Respondent on two occasions prior toAugust 26, 1977. The first occasion was within the first 2years of Vasquez' employment by Respondent. Vasquezwas rehired after that occasion, but he was again terminat-ed by Respondent a couple of months prior to August 26,1977. Walzberg testified, "He didn't show up for work, andwe fired him because he had a history of it." However, thetermination was later settled for a suspension of Vasquez,and Vasquez returned to work for Respondent until hisfinal termination on August 26, 1977.Nelson gave his opinion of the quality of work per-formed by Vasquez as follows: "Louie was probably thebest pressman in there. He was very competent."The findings of fact in this section are based upon thetestimony of Vasquez, Walzberg, and Nelson.C. Acting Foreman or "Working-Man-in-Charge"The parties stipulated that the last collective-bargainingagreement between Respondent and the Union expired onDecember 31, 1976. A copy of that agreement was intro-duced into evidence as Respondent's Exhibit 3.Among the provisions of that collective-bargainingagreement was a section 4 entitled "foremen." It provides:Section 4.Foremen(a) The foremen shall have charge of all men work-ing and all work performed pursuant to the provisionsof this Agreement. All orders for the pressroom shallemanate from the foremen. The foremen shall havefull authority to carry out the instructions of the Em-ployer or its representatives. The foremen shall postthe starting time of all regularly scheduled shifts byTuesday of each week or by not later than noon onWednesday by mutual agreement, for the followingweek.(b) In the absence of a foreman, a working-man-in-charge shall take the foreman's place and shall exer-cise his authority and his duties.(c) There shall be a foreman or a working-man-in-charge on each shift. Such foremen and working-men-in-charge shall be journeyman pressmen in goodstanding as members of the Union.Respondent's Exhibit 3 also provides in Section 9(b):(4) Working-men-in-charge shall receive S7.00 pershift in addition to the journeymen's rate.(6) If a working-man-in-charge replaces a foremanduring the vacation of the foreman or during illness ofa foreman which exceeds one (I) week, the working-man-in-charge shall receive the foreman's scale. Inthis regard, the working-man-in-charge shall receivethe foreman's scale effective the first day the working-man-in-charge replaces the foreman, when theforeman's illness exceeds one week.When Vasquez reported for work on Thursday, August25, 1977, Vasquez became aware at that time that he wasgoing to be an acting foreman for a period of I week.Vasquez said that he saw this on his schedule on that date.He said nothing was said to him at that time, and that hewas not aware until Thursday that he was going to be act-157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing foreman for that period of time.Prior to August 26, 1977, Vasquez had been acting fore-man on some other occasions. Walzberg explained thatChuck Previtire was the regular foreman, but when Previ-tire was absent from work, Vasquez would be acting fore-man on a temporary basis because Vasquez was the mostsenior employee. Vasquez pointed out that he was nevertold that he was to be an acting foreman for any period oftime longer than the time that the regular foreman wasabsent.According to Vasquez, while he was acting foreman,Vasquez worked exclusively on the press. He said thatwhen the regular foreman was present at work, the regularforeman did not work with Vasquez on the press, but in-stead, the regular foreman came by to see what was goingon, talk to the employees, and see if they had any prob-lems. Vasquez estimated that the regular foreman spentless than an hour a day at the press.Vasquez said that Walzberg never told him that Vasquezhad the authority to fire employees on those days that Vas-quez served as the acting foreman. Vasquez said that hehad never fired anyone. Vasquez acknowledged duringcross-examination by the attorney for Respondent that theregular foreman could fire him, and that Vasquez was tak-ing the foreman's place. However, Vasquez added, "But Ididn't know I had the authority to hire and fire. Becausethat was never brought up to me about hiring and firing."Vasquez said that he was not told what his authority wasas an acting foreman. He stated that if a job had to be doneby a certain time, and if something went wrong with thejob, and if the production manager was not there, Vasquezhad the authority to change a deadline. However, he saidthat he never did so.Walzberg acknowledged at the hearing that the regularforeman, Chuck Previtire, did not spend his working timeexclusively on the press, whereas Vasquez did so eventhough he was the acting foreman on the date of his dis-charge. Walzberg said that Vasquez was the acting fore-man or man-in-charge because Vasquez was the most sen-ior employee at that time.According to Walzberg, Vasquez did have the authorityto hire and fire employees as an acting foreman. Walzbergtestified during his examination by the counsel for theGeneral Counsel as follows:Q. On the day that he was discharged, Mr. Vasquezwas acting foreman on that date, wasn't he?A. Yes.Q. Did he have authority that day to fire anybody?A. Yes.Q. Did he have authority to hire anybody?A. He had authority to bring people in, yes, if need-ed.Q. Did you tell him that he had that authority?A. Not to his face, no.Q. Did you tell him he had the authority to fireanybody?A. No.Q. Did he fire anybody?A. No.Q. Did he hire anybody?A. No.Walzberg also testified:Q. Could Mr. Vasquez have fired anybody in thepressroom on his own without talking with anybodyelse about it before he did so?A. Yes.Q. But you didn't tell him that he could do that, didyou?A. It was already understood. I didn't have to tellhim.Q. You never told him that, did you?A. Not personally, no.Walzberg alluded to the fact that an acting foreman hadfired a flyman over a year prior to the hearing, butWalzberg did not recall the identity of the acting foremanor the identity of the employee involved in that situation.Walzberg also asserted that Vasquez had the authority asan acting foreman to grant overtime to employees, butWalzberg said that he personally did not tell Vasquez ofthis.According to Walzberg, while he was attending the De-puty Labor Ccmmissioner's hearing regarding Vasquez'postdischarge complaint, union representative Dave Rattovolunteered the statement during that hearing, ". ..thatLouie was the man-in-charge, he represented management,was a supervisor."The findings of fact in this section are based upon docu-mentary evidence and the testimony of Vasquez whose ver-sion is credited over Walzberg's account, except as to theuncontradicted testimony regarding Ratto's statement atthe hearing.D. A Three-Unit, Four-Color JobNormally, a three-person crew was utilized for running athree-unit, four-color job, according to Nelson. Nelson saidthat such a crew normally consisted of an operator, a jour-neyman or an apprentice, and a flyman.Nelson said that at the time of Vasquez' discharge, it wasa standard practice to run the presses with a two-man crewduring the lunch hour. Some of those runs included three-unit, four-color jobs. Sometimes when a person was late, orwhen a person left early, there were also just two people inthe crew, but he said that sometimes the foreman was thereto help.Nelson explained at the hearing that because of Respon-dent's financial problems, Respondent had earlier request-ed of the Union that there be some relief given with regardto manning; that the employees work through their lunchperiod and not shut down their presses; that the employeestake staggered lunch periods so long as that practice didnot displace someone, and that Mike Walzberg and VanWalzberg be permitted to work in the camera department.Nelson said, that as a result of Respondent's request, theemployees had begun to work during the lunch period.After testifying in specific detail regarding the operationof the presses at Respondent's premises, Nelson was askedthe following questions during direct examination by coun-sel for the General Counsel:Q. Based on your experience, do you consider it158 CERTIFIED AD SERVICES, INC.potentially dangerous to start up a four-color, three-unit job with less than three men?A. Yes.Q. Other than August 26th, 1977, did you ever startup a four-color, three-unit job with less than threemen?A. I, myself, never did.Although Nelson also testified that starting a three-unit,four-color job with just a fyman and himself would bedangerous, Nelson testified during cross-examination bythe attorney for Respondent with regard to the job per-formed on August 26, 1977, in the afternoon: "On thisparticular job, 1, myself, believed, with me running thepress, that I conduct myself in such a manner that I don'tthink it would be unsafe to me, because I know what I'mdoing. I'm the one that's taking the risk. If there are anyrisks, I'm the one that's doing it to myself. I don't think itwould be unsafe."Vasquez stated that he never operated a three-unit, four-color press with less than three men. He described the crewworking on such a job as consisting of: (I) a flyman, (2) anapprentice, and (3) an operator.While Vasquez testified that it was "potentially danger-ous" to start up a three-unit, four-color job with less thanthree people in the crew and testified to certain specificreasons for that view, the following took place during thecross-examination of Vasquez by the attorney for Respon-dent:Q. (By Mr. Frame) Mr. Vasquez, in response tosome questions by Mr. Askin, I believe you pointedout some instances-some possibilities of an operatorgetting his hand, clothing caught in the moving pressmechanism. Is that correct?A. Right.Q. Isn't it true, Mr. Vasquez, that all the things thatyou talked about could just as well happen, if there's athree-man crew, just as well with a three-man crew aswith a two-man crew?A. That's right.During redirect examination of Vasquez by the counselfor the General Counsel, the following took place:Q. (By Mr. Askin) You further testified that therewould also be the same dangers present to employees,where three people were operating the press, two peo-ple plus the flyman.A. Sure.Q. Is one of those conditions, in your judgment,more dangerous than the other?A. I think they're both the same, just on account ofthe machine just moving constantly all the time. Andyou just don't know what's going to happen just inthat split second, even if you had somebody watchingall the time. You just don't know what's going to hap-pen, not in a job like that.Walzberg acknowledged at the trial that three peoplenormally comprised a regular crew operating a three-unit,four-color job. He described the three classifications asbeing, (I) an operator, (2) a second pressman or helper, (3)and a flyman.According to Walzberg, the practice of Respondent,both before and after the termination of Vasquez, was toschedule three persons to handle a three-unit, four-colorjob. He said that the majority of the time three individualsdid perform that work, but he said there were occasionswhere there were less than three people on such a job.Walzberg gave as examples of this being when the presswas being run through the lunch period; when a man waslate; when a man left work early; and when an employeewas sick. He said that sometimes the foreman was presentduring the lunch period. Walzberg stated that Respondentbegan performing work during the lunch period in January1977 after the Union agreed to this on an interim basisbecause of Respondent's financial difficulties. InWalzberg's opinion, it was safe to operate a three-unit,four-color job with a two-man crew.Respondent's Exhibit 3 provides in section 16 as follows:Section 16.Manning RequirementsThe present manning practices in the Employer'sshop will be continued during the term of this Agree-ment. The parties will execute a separate Memoran-dum of Understanding, setting forth what the presentpractices are.Walzberg said that it was after the termination of Vas-quez that the Company made certain proposals to theUnion to change from the prior practice. Walzberg saidthat a separate memorandum regarding manning was nev-er executed by the parties and, in fact, the Union agreed toproceed without any manning requirements.Counsel for the General Counsel introduced as GeneralCounsel's Exhibit 3 a copy of a letter dated September 2,1977, from Attorney Frame to the Union. In that letter,Attorney Frame presented certain proposals for a new col-lective-bargaining agreement on behalf of Respondent.Among those proposals was a proposal that, for manningpurposes, foremen shall be considered as part of the crew.In addition, among the proposals for the manning of athree-unit job would be to have one operator and one fly-man. (See item 7 on p. 2 of G.C. Exh. 3.)The findings of fact in this section are based upon thetestimony of Nelson and Vasquez, and, to the extent that itis not inconsistent with the testimony of Nelson and Vas-quez, also certain of the testimony of Walzberg. In addi-tion, the findings are also based on documentary evidence.E. The Events on August 26, 1977On August 26, 1977, Nelson was working on press "B."During the morning hours, at first a two-unit, one-colorand black job was run. Then a three-unit, four-color jobreferred to as "Food Land" was run. Nelson said that heapproached Walzberg that morning and asked Walzbergabout that job. He said that Walzberg made Larry Floresavailable to him, and that Flores came over to help outfrom the warehouse.Following the lunch period that day, neither press "A"159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor press "B" was running. That afternoon, press "B" wasscheduled to run a three-unit, four-color job for "SaveMart's Country Store." At that time there was just Nelsonand a flyman at the press. Nelson told Walzberg that theywere short a man. Nelson also asked Jim Smith to see if hecould get another person. Smith could not, so Nelsonasked Walzberg if he could provide a flyman, butWalzberg could not do so. Walzberg asked Nelson if Nel-son would run the job, and Nelson agreed to do so. Duringhis direct examination by counsel for the General Counsel,Nelson described what took place thereafter as follows:A. I started my press up, not full speed, just inchingit; and I looked about, in between both presses, and Isaw Mike and Louie talking. And I went down thereand I overheard Louie saying to Mike that I shouldn'tbe running my press, because it was undermanned,there was only two guys on the press.And Mike says: Well, I asked him to run the press.And Louie says: Well, he shouldn't-he shouldn'tbe doing this, because he's short a man. And Louiesaid that he was going to refuse to operate his press, ifI was going to run my press.Mike says: Well, you know I'll have to fire you.And Louie says: Yes, I don't care. Fire me.And Mike says: Okay. You're fired.Q. Did you subsequently have a conversation withLouie concerning this matter that same day?A. Yeah. I-as soon as that happened Louie got alittle hot. I tried to calm his down. I said: Hey, I'll gotalk to Mike and try to get things patched up.And I went and talked to Mike and said: Hey, don'tfire him. We'll get the job off somehow, or somethingto that effect. And I wasn't able to calm Louie downtoo much, and he just went outside.When Nelson was cross-examined by the attorney forRespondent as to what Vasquez had told Nelson with re-gard to running his press with a two-man crew, Nelsonresponded, "I don't think he told me in that certain word,'don't run your press.' I think he more or less suggestedthat I shouldn't be running my press, because we were un-dermanned."Nelson further confirmed that Vasquez said nothing toWalzberg regarding safety conditions, and, following Vas-quez' termination that Vasquez told Nelson, ". ..that itwas against our manning to run a four-color, three-unit jobwith two men."There was some discussion among the employees aboutwalking out of the plant after the termination of Vasquez,but Nelson said that he telephoned Union RepresentativeDave Ratto who advised the employees against walkingout. During cross-examination by the attorney for Respon-dent, Nelson testified as follows with regard to his conver-sation with Ratto:Q. You mentioned then that you had a conversa-tion with Dave Ratto.A. Yes.Q. Okay.And as a matter of fact, Mr. Nelson, isn't that thefirst time that the so-called safety claim came up in theconversation with Dave Ratto?A. Yes, it is.Q. Isn't it further true that Dave Ratto suggested toyou that that would be a good thing to put forward?A. He told me to tell Mike that we were going tobuild our case, our defense, on the premise that, one,we were running the press undermanned and, two, thesafety factor.Q. That was Dave's idea, wasn't it?A. Yes.Nelson said that following his conversation with Rattothat Nelson spoke again with Walzberg. Nelson advisedWalzberg that the Union intended to take action with re-gard to the firing of Vasquez and, ". ..one, they wereasking us to run undermanned and, two, it was a hazardouscondition to safety, what he had asked Louie to do orasked me to do."Nelson's daily logsheet for August 26, 1977, was intro-duced into evidence as Respondent's Exhibit 6. Afterexamining that log sheet at the hearing, Nelson said thatthe three-unit, four-color job which he ran that afternoonfor "Save Mart's Country Store" consisted of 11,584 copiesand that it took 45 minutes to an hour to run.During the morning of August 26, 1977, Vasquez wasworking on the "A" press. There were three persons in hiscrew that morning, and they were doing a three-unit, four-color job known as "Brentwood." The other press, whichwas designated as the "B" press, started with a two-unit joband then went to a three-unit, four-color job.According to Vasquez, the "B" press was scheduled forthree persons, but they were short one man that morningwhen they began the three-unit, four-color job. He saidpress "B" did not begin that job with two employees, butinstead, they got another employee from the warehouse,Larry Flores, who worked that morning as a flyman on the"B" press.When Vasquez returned from lunch that afternoon, thepresses were not running. There was still a three-man crewon "A" press, but there were only two people on the "B"press which was scheduled to start up with a three-unit,four-color job.At that point in time, Vasquez spoke to Mike Walzberg.Vasquez testified during examination by the counsel forthe General Counsel:Q. Did you speak to anyone about the fact thatthere were only two employees down on press "B"?A. Yes, sir.Q. Who did you discuss this with?A. I talked it over with Mike Walzberg.Q. All right.And what did he say in that conversation and whatdid you say?A. Well, first, I approached him next to the cameraroom. And I told him that we're still a man short on-on the "B" press, and that it just wasn't right, if Nel-son wanted to start the four-color job with three unitsby himself, because there was just a lot of work forjust one man.Q. All right.And what did Mike say about that?160 CERTIFIED AD SERVICES, INC.A. That's when we started into that little argumentthat we had.Q. All right.Tell us what the argument was.A. Well, the argument-Well, whatever-Q. Say what was said in the conversation.A. What was said. I just came out and told him thatit was--it just wasn't right of Nelson having to run afour-color job, three units, by himself. And after that,we just started getting into it.Q. All right.A. Then it came up that I told Mike that if hedidn't get another man to help out Nelson, that Iwasn't just going to start my press up.Q. Okay.What did he say about that?A. He just flat said if I didn't start my press up,he'd just go ahead and fire me. And I just went aheadand agreed with him. I said: Go ahead and fire me.Q. Okay.And did he fire you?A. Yes, he did.Q. Why did you tell him that you wouldn't start upyour press, if Nelson was undermanned?A. Because I thought-Well, at the time I didn't tellhim, but I thought it was dangerous. Going back tothe same thing, just anything can happen to a press,anything can happen to a unit, you know, just any-thing, you know. You might have a web break and thepaper just might be just rolling up, rolling up in therollers and nobody will know it, especially if aflyman's not looking.Immediately following his termination by Walzberg,Vasquez said that he went directly to the sink, and whileVasquez was washing his hands, he told Walzberg that hewasn't going to take any of his "shit." Vasquez said thatfollowing his discharge, Walzberg did not talk with himabout returning to work.During his cross-examination by the attorney for Re-spondent, Vasquez acknowledged that he had given an af-fidavit to an agent from Region 32 of the Board, Mary E.McDonald, in which Vasquez had stated that he shouldhave been fired from the foreman's job, but not from hisjob as an operator. He also was asked, "When you talkedto Mary McDonald, did you believe that Mike should havefired you as foreman, because you didn't know what aforeman was supposed to do and you had not done theright thing?" Vasquez replied, "That's true."Walzberg said that he had obtained a warehouseman,Flores, to come over to work on press "B" during themorning of August 26, 1977. However, Walzberg said thatFlores had to go back to his job that afternoon. Walzbergsaid that he made an effort to find a third person for press"B," but neither he nor Nelson was successful.Walzberg gave the following account of his conversationwith Vasquez that afternoon:Could you tell us what you said and what Louiesaid in that conversation?A. All right.I believe that Louie came to me and he was tellingme that they're not going to run the two-man crew.And I told him we had to.And he said: Well, you're not going to run a two-man crew. And if you do, I'm going to shut my pressdown. And if you don't like it, you can fire me.Q. What did you say?A. I explained to him the situation that we couldn'tget anybody, myself or Nelson, and that we had tomeet a deadline, we had to get the job in the postoffice; and I couldn't get anywhere with him.And he said: Well, I don't care. I'm going to shutmy press down. He said: If you don't like it, you canfire me.Q. All right.A. So after trying to explain to him some more, Ijust said: Okay. You're fired.Walzberg said that it was after Vasquez was terminatedthat Vasquez directed some profanity towards Walzberg.Walzberg said that Nelson asked Vasquez to return towork, and Walzberg overheard Vasquez reply to Nelton,"...no way, not if they're going to run a two-man crew."Walzberg said that Nelson did ask him to hire Vasquezback on behalf of the Union, and that Walzberg made theoffer for Vasquez to return to work for Respondent thatday, but it was on the same conditions which had been ineffect that afternoon; i.e., two persons would operate press"B" and three persons, including Vasquez, would operatepress "A."Walzberg said that Vasquez did not mention safety tohim at the time of his termination, and Walzberg said Nel-son did not mention safety on that occasion, but that Nel-son did say the following week that the Union was going tofight the termination of Vasquez on the basis of a safetyhazard.The findings of fact in this section are based upon thetestimony of Nelson and Vasquez, although I do not creditthe portion of Vasquez' testimony that, at the time of histermination, he thought the situation was dangerous. Aswill be explained later, the evidence is convincing that itwas the manning of the press, rather than the safety factor,which precipitated Vasquez' refusal to work. Although Ihave given consideration to Walzberg's version, I havecredited the versions of Nelson and Vasquez for the rea-sons stated previously.F. The Decision of the Deputy Labor CommissionerSubsequent to his termination by Respondent, Vasquezfiled a complaint with the Department of Industrial Rela-tions, Division of Labor Standards Enforcement, of theState of California. An order to appear before labor com-missioner dated September 13, 1977, was introduced intoevidence as Respondent's Exhibit 4. The decision of thedeputy labor commissioner, Richard L. Mitchell, was in-troduced into evidence as Respondent's Exhibit 5. The de-puty labor commissioner's decision is dated September 21,1977, and provides in part:161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTLouie Vasquez, plaintiff, alleges he was discharged inviolation of Labor Code Section 6311. It is his testi-mony that failure to provide adequate personnel tostaff the printing presses presented a real and apparenthazard.Frank Warran, Cal/OSHA Region II, District 5 Man-ager, testified that:I. There is no Safety Order regulating the man-power on printing presses.II. Certified Ad Service, defendant, was inspect-ed by his office of Cal/OSHA in 1976. During thecourse of their investigation no Special Safety Orderwas written.III. Sometimes Special Safety Orders are writtenwhen there is an apparent safety hazard that is nototherwise covered.IV. When Special Orders are written, they arelimited to the situation at hand and cannot be proj-ected to cover other employers.V. Special Safety Orders are prospective and notretroactive. They may be for a limited time or for anindefinite period. They are in effect from the timethey are issued forward.VI. Since the 1976 Cal/OSHA inspection noother inspection has been made.VII. The Fresno office of Cal/OSHA has not re-ceived a complaint from the plaintiff.The plaintiff and his representatives were unable tospecify a Safety Order Violation.CONCLUSIONThe question of whether or not a real and apparenthazard exists because of the staffing practices of Certi-fied Ad Services is overshadowed by a lack of a SafetyOrder violation. In the absence of a Safety Order vio-lation, there can be no violation of Labor Code Sec-tion 6311.DECISIONI find for Certified Ad Service.The findings of fact in this section are based upon thetestimony of Vasquez and documentary evidence.G. ConclusionsA threshold issue to consider is the objection raised bythe attorney for Respondent concerning the portion of thebrief filed by the counsel for the General Counsel whichwent beyond the contention that Louie Vasquez was dis-charged for protesting conditions which Vasquez believedto be dangerous to his fellow employees.I have considered Respondent's objection to the GeneralCounsel's brief in light of the fact that a substantialamount of the testimony in this proceeding concerned thematter of whether or not it was safe to perform a three-unit, four-color job with less than three persons working ina crew. Certainly, the safety matter was explored in greatdetail at the trial. Arguments were advanced by the counselfor the General Counsel that Vasquez was terminated be-cause he refused to work when Respondent told other em-ployees to work under conditions which Vasquez had rea-son to believe were dangerous. However, counsel for theGeneral Counsel made it clear at the trial that that theorywas not the only theory on which the General Counsel wasalleging a violation of Section 8(aXl1) of the Act.For example, see transcript pages 92 through 97. At page92, counsel for the General Counsel asked a question ofWalzberg as follows, "And the majority of the counterpro-posals involved proposals by the employer to change theexisting procedures, the status quo, at the employer's prem-ises. Is that correct?" During a discussion of an objectionmade by the attorney for Respondent to that question,counsel for the General counsel argued, inter alia, the fol-lowing at page 94:The second page of that document reflects certainproposals by the employer with respect to the man-ning requirements of various units. And the law, Ithink, is clear in this area. It states that an employeewho is discharged for attempting to maintain the sta-tus quo is engaging in protected concerted activities.And to the extent that the employee in this case wasengaged and attempting to preserve the status quo,I'm attempting to show that he was engaged in pro-tected concerted activities. I'm attempting to establishwhat the status quo was. And I think this ties it down.Certainly, there's been testimony earlier on it. Thisties it down in a little greater detail.In addition, see transcript pages 150 through 164, andespecially pages 158-159, where the counsel for the Gener-al Counsel makes the following argument:The contract expired on December 31st. From De-cember 31st till August 26th, when the employee wasdischarged, there was no collective bargaining agree-ment. We have introduced certain evidence as to whatthat practice was, during the period of time covered bythe agreement and not covered by the agreement. Hewas discharged when there was no agreement.Now, the document in which I was asking and mak-ing the representation that I was seeking evidence onwhether Mr. Vasquez was attempting to preserve thestatus quo involved the document dated September2nd, shortly after his discharge. And the question Iwas asking was not what was covered by the contract.I asked Mr. Walzberg: Do these proposals on Septem-ber 2nd change the status quo of the working condi-tions at the premises, at that time, which was subse-quent to the expiration of the contract.So I think that's a distinction, Your Honor. I clearlyam contending that Mr. Vasquez was attempting topreserve the status quo. That does not necessarilymean he was attempting to enforce the contract, be-cause the contract had already expired.162 CERTIFIED AD SERVICES, INC.Now, the practice subsequent to the expiration ofthe contract may, in fact, have been the same; but itmakes a difference in terms of the application ofwhich allegation the complaint must be addressed to.If it were a contractual violation, then we wouldhave an 8(aX3) violation. But there was no contractviolation here, because there was no contract. That'swhy it's an 8(1).But nevertheless, if he makes an effort to preservethe status quo, be that a contractual situation or anoncontractual situation, it's immaterial. In that case,we have an 8(aXl) violation of engaging in protectedconcerted activities, or so we contend.After considering the foregoing, I conclude that the ob-jection raised by the attorney for Respondent with regardto the brief filed by the counsel for the General Counsel isnot meritorious since counsel for the General Counselmade it clear at the hearing that he was alleging a violationof Section 8(aX1) of the Act based upon alternative theo-ries-one of which was that Vasquez was terminated afterrefusing to work in an attempt to preserve the status quowith regard to the manning of a three-unit, four-color job.We turn now to the question of whether or not Vasquezwas a supervisor within the meaning of the Act at the timeof his termination by Respondent on August 26, 1977.I recognize that it is not necessary that a person possessall of the statutory authority set forth in Section 2(11) ofthe Act in order to be found to be a supervisor becauseSection 2(11) of the Act is to be read in the disjunctive.Ohio Power Company v. N.LR.B., 176 F.2d 385 (6th Cir.1949), cert. denied 338 U.S. 899; Arizona Public Service Co.v. N.LR.B., 453 F.2d 228 (9th Cir. 1971).It is also clear that possessing the title of "acting fore-man" or "working-man-in-charge" is not determinative. Asobserved by Administrative Law Judge Arnold Ordmanwhose findings were adopted by the Board in D. H. Over-myer Co., Inc., 196 NLRB 789, 791 (1972); "But it is famil-iar and sound doctrine that such a title is not determinativeof supervisory status. Critical rather are the functions per-formed and the authorities possessed or exercised."In Commercial Fleet Wash, Inc., 190 NLRB 326 (1971),the Board stated: ". ..we do not consider these few isolat-ed instances, in view of the record as a whole, to be suffi-cient to establish that they possess the supervisory authori-ty contemplated by Section 2(11) of the Act." In MeijerSupermarkets, Inc., 142 NLRB 513, 517, fn. 8 (1963), theBoard said: "In accordance with established policy theBoard will not exclude persons as supervisors who do notat present exercise supervisory authority or do so only onan irregular or sporadic basis," citing Huntley IndustrialMinerals, Inc., 131 NLRB 1227, 1228 (1961). See also High-land Telephone Cooperative, Inc., 192 NLRB 1057 (1971);Foote's Dixie Dandy, Inc., 223 NLRB 1363 (1976).With the foregoing Board precedents in mind, I con-clude that Vasquez was not a supervisor within the mean-ing of the Act at the time of his termination on August 26,1977, although he was the acting foreman or "working-man-in-charge" at that time. It is clear that, by virtue ofVasquez having the most seniority, he was automaticallyplaced in the position of acting foreman or "working-man-in-charge" when the regular foreman was absent fromwork.While the record does not disclose the exact number oftimes and exact number of days that Vasquez served inthat capacity of acting foreman or "working-man-in-charge," I conclude from the testimony of Vasquez andWalzberg that it was not on a regular day-to-day basis, butinstead it was on an irregular or sporadic basis when theforeman, Previtire, was absent due to illness, for example,or for vacation. Furthermore, based on the testimony ofVasquez, I conclude that Vasquez did not possess or exer-cise any of the indicia of supervisory authority set forth inSection 2(11) of the Act, and that he possessed limited dis-cretion with regard to the performance of work in the eventproblems arose and Walzberg was not available. I do notcredit the testimony offered by Walzberg that Vasquezpossessed the authority to hire and fire employees as wellas the authority to grant overtime to employees. While Ihave not overlooked the fact that union representative Rat-to expressed the opinion to the Deputy Labor Commis-sioner that Vasquez was part of management and a super-visor at the time, I have given the facts as testified to byVasquez regarding his duties and authority much moreweight, than the mere opinion expressed by Ratto in anoth-er proceeding.Having concluded that Vasquez was an employee withinthe meaning of the Act, rather than a supervisor, at thetime of his termination, we turn now to a consideration ofRespondent's motivation or reason for terminating Vas-quez. The testimony by Nelson is, in my view, significantwith regard to this issue. It should be recalled here that itwas in a conversation between Nelson and Ratto whichoccurred after the termination of Vasquez that Ratto ad-vised Nelson, "He told me to tell Mike that we were goingto build our case, our defense, on the premise that, one, wewere running the press undermanned and, two, the safetyfactor." Also, it should be remembered that Vasquez him-self did not mention the lack of safety, or his belief thatoperating the three-unit, four-color job with two men wasdangerous, to Walzberg either prior to or immediately afterhis termination. Furthermore, the testimony of Vasquez atthe trial revealed that the potential dangers which he saidhe perceived from the operation of the press were presentwhether the press was being operated by two persons orthree persons. As Vasquez testified, "I think they're boththe same, just on account of the machine just moving con-stantly all the time."I conclude that safety considerations did not precipitateVasquez' refusal to work on August 26, 1977, and thatsafety considerations did not play a part in Respondent'sdecision to terminate him.We turn now to a consideration of counsel for the Gen-eral Counsel's other theory of a violation of Section 8(aXl)of the Act. That theory is that Vasquez was terminated byRespondent for his refusal to perform work because Re-spondent altered the status quo with regard to the manningof a three-unit, four-color job.With regard to that theory, I conclude initially that theevidence shows that the established practice, both prior toand even on the morning of August 26, 1977, was for Re-163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to assign three persons to perform a three-unit,four-color job. The testimony of Nelson and Vasquez es-tablishes that fact, and Walzberg also said that was nor-mally done. Of course, there were some past exceptions tothe practice, but the evidence shows that the establishedpractice and normal practice was to have three personsperform that type of work-just as Respondent had doneduring the morning of August 26, 1977.After the lunch period, however, Respondent asked tohave a three-unit, four-color job performed with only twopersons, instead of three persons. It was that change whichVasquez specifically and expressly protested to Walzbergthat afternoon by refusing to perform work on press "A" ifRespondent altered the manning practice on press "B."Respondent fired Vasquez for doing so, and thereby vio-lated Section 8(aX)() of the Act. As the Board observed inBob Henry Dodge, Inc., 203 NLRB 78 (1973);As we view it, Daley, in seeking to preserve the statuso, was doing no more than the Administrative LawJudge claims he should have done. Even were Daley'sconduct to be construed as disobedience, the questionwould still remain as to the protected character of hisconduct, it being well settled that, absent unusual cir-cumstances not here present, the protections accordedemployees under the Act are not dependent upon themerit, or lack of merit, of the concerted activity inwhich they engage, even though such activity em-braces the disobedience of an order of management.'2 Easern Illinois Gas & Securities Co., 175 NLRB 639, 640; AnaconaAluminum Company, 160 NLRB 35, 40.I have considered the fact that Respondent had askedNelson, who was the operator on press "B" and also thechapel chairman, to perform the three-unit, four-color jobon press "B" the afternoon of August 26, 1977, with twomen, and that Nelson agreed to do so. However, I con-clude that Nelson's action in this regard did not amount toa clear and expressed waiver by the Union of the estab-lished practice since the evidence does not show that Nel-son had such authority to do so, and further, immediatelyafter Vasquez' discharge and Nelson's telephone conversa-tion with union representative Ratto, Nelson toldWalzberg that the Union was going to protest Respon-dent's termination of Vasquez on the basis of the manningof the job and the lack of safety. In these circumstances, Iconclude that Nelson's acceding to Walzberg's request thatafternoon did not remove Vasquez from the protection ofthe Act.In view of the foregoing, I conclude that a preponder-ance of the evidence does establish that Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(aXl) of the Act when it terminated Vasquez onAugust 26, 1977.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By terminating Louie Vasquez on August 26, 1977,for his refusal to perform work because Respondent al-tered the status quo with regard to the established manningpractice concerning the number of employees to performwork on a three-unit, four-color job, Respondent engagedin unfair labor practices within the meaning of Section8(aXl) of the Act.4. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYSince I have found that Respondent has engaged in un-fair labor practices within the meaning of Section 8(aX)() ofthe Act, I shall recommend to the Board that Respondentbe ordered to cease and desist from engaging in the unfairlabor practices.I shall also recommend to the Board that Respondenttake certain affirmative action in order to effectuate thepolicies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'Respondent, Certified Ad Services, Inc., Fresno, Califor-nia, its officers, agents, successors, and assigns shall:1. Cease and desist from:(a) Terminating an employee of Respondent for his re-fusal to perform work because Respondent alters the statusquo with regard to the established manning practice con-cerning the number of employees to perform work on athree-unit, four-color job.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary in order to effectuate the policiesof the Act:(a) Offer Louie Vasquez immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position of employment, withoutprejudice to his seniority or other rights and privileges pre-viously enjoyed.(b) Make whole Louie Vasquez for his loss of earnings,with appropriate interest thereon, which has resulted fromhis termination by Respondent, with backpay and interestto be computed in accordance with the Board's decisionsIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.164 CERTIFIED AD SERVICES, INC.in F. W. Woolworth Company, 90 NLRB 289 (1950); IsisPlumbing & Heating Co., 138 NLRB 716 (1962), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its Fresno, California, facility copies of theattached notice marked "Appendix." 2 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, t-e words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate an employee for his refusalto perform work because we alter the status quo withregard to the established manning practice concerningthe number of employees to perform work on a three-unit, four-color job.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL offer Louie Vasquez immediate and fullreinstatement to his former job or, if that job no lon-ger exists, to a substantially equivalent position of em-ployment, without the loss of his seniority or otherrights and privileges previously enjoyed.WE WILL pay to Louie Vasquez the amount of hisloss of earnings, with appropriate interest thereon,which resulted from our termination of him.CERTIFIED AD SERVICES, INC.165